Opinion filed December 16, 2021




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-20-00060-CR
                                  __________

                      JOSHUA LEE OWEN, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR26631


                     MEMORANDUM OPINION
      Appellant, Joshua Lee Owen, was indicted for aggravated assault with a
deadly weapon in March of 2019, a second-degree felony offense. TEX. PENAL CODE
ANN. § 22.02 (West Supp. 2021). The State also filed an enhancement allegation
based on a prior felony conviction. See id. § 12.42. Appellant initially entered a
plea of not guilty to the charged offense, but later changed his plea to no contest. He
also pleaded “Not True” to the enhancement allegation. After a unified bench trial,
the trial court found Appellant guilty of the charged offense, found the enhancement
allegation to be not true, and sentenced him to twenty years’ imprisonment in the
Institutional Division of the Texas Department of Criminal Justice.
      Appellant’s trial counsel filed a notice of appeal and a motion to withdraw,
which the trial court granted. The trial court appointed appellate counsel, who later
filed a motion for new trial, which the trial court denied.
      Appellant raises a single issue on appeal: that trial counsel provided
constitutionally deficient representation by failing to investigate evidence of
Appellant’s psychiatric illnesses and that there was a reasonable probability of a
different outcome at trial absent trial counsel’s deficient representation. We affirm.
                               I. Factual Background
      Appellant’s underlying conviction stemmed from a domestic dispute in which
he threatened his girlfriend, Sharon Wagner, with a seventeen-inch Bowie knife.
During the punishment phase of the trial, Wagner testified about the details of the
assault.   She also testified that she understood Appellant was a paranoid
schizophrenic and a drug addict.
      After voir dire, Appellant’s trial counsel announced that Appellant had
decided to proceed with a bench trial and that Appellant intended to change his plea
from not guilty to no contest. As a result of this announcement, the trial court
questioned Appellant about several matters, including his mental health status.
Appellant stated to the trial court that he had been schizophrenic since he was fifteen;
he also stated that he suffered from bipolar disorder and that he was a manic
depressive. Appellant had been diagnosed and treated by MHMR. Appellant told
the trial court that he was neither incompetent nor insane and that he believed he was
able to make rational decisions. Appellant’s trial counsel also stated, when asked by
the trial court, that he did not believe Appellant was incompetent.


                                           2
      Appellant’s trial counsel also stated that he had visited with Appellant at
length and that they had discussed Appellant’s mental health issues. Trial counsel
stated that Appellant’s mental health records had been subpoenaed and were
expected to arrive the next day. The records did arrive later, but Appellant’s trial
counsel did not offer them into evidence during the punishment phase of the trial.
                                II. Standard of Review
      We review an ineffective-assistance-of-counsel claim under a two-part
standard. Strickland v. Washington, 466 U.S. 668, 687 (1984); Perez v. State, 310
S.W.3d 890, 892–93 (Tex. Crim. App. 2010). To prevail on a claim of ineffective
assistance of counsel, Appellant must show that (1) counsel’s performance was
deficient, and (2) the deficient performance prejudiced his defense. Garza v. State,
213 S.W.3d 338, 347–48 (Tex. Crim. App. 2007) (citing Strickland, 466 U.S. at
687). This requires a showing that trial counsel’s representation fell below an
objective standard of reasonableness and that a reasonable probability exists that the
result of the trial would have been different but for trial counsel’s errors. Id.;
Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999) (citing Strickland,
466 U.S. at 687–88). A reasonable probability is a probability that is sufficient to
undermine confidence in the outcome of the trial. Strickland, 466 U.S. at 694.
                                    III. Analysis
      Appellate review of trial counsel’s representation is highly deferential and
presumes that counsel’s actions fell within the wide range of reasonable and
professional assistance. Garza, 213 S.W.3d at 348 (citing Bone v. State, 77 S.W.3d
828, 833 (Tex. Crim. App. 2002)). If counsel’s reasons for his conduct do not appear
in the record and there is at least the possibility that the conduct could have been
grounded in legitimate trial strategy, we will defer to counsel’s decisions and deny
relief on an ineffective-assistance-of-counsel claim on direct appeal. Id. (citing
Ortiz v. State, 93 S.W.3d 79, 88–89 (Tex. Crim. App. 2002)); Thompson, 9 S.W.3d
                                          3
at 813–14 (to defeat the presumption of reasonable professional assistance, “any
allegation of ineffectiveness must be firmly founded in the record, and the record
must affirmatively demonstrate the alleged ineffectiveness”). The record on direct
appeal is generally undeveloped and rarely sufficient to overcome the presumption
that trial counsel rendered effective assistance. Goodspeed v. State, 187 S.W.3d 390,
392 (Tex. Crim. App. 2005); see Bone, 77 S.W.3d at 833. As such, if trial counsel
did not have an opportunity to explain his actions, we will not find deficient
performance unless the challenged conduct was “so outrageous that no competent
attorney would have engaged in it.” Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim.
App. 2001); see also Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003)
(“[T]rial counsel should ordinarily be afforded an opportunity to explain his actions
before being denounced as ineffective.”).
      During trial, Appellant’s trial counsel advised the trial court that Appellant’s
mental issues would be strategically used as mitigation evidence during the
punishment phase, rather than for the purposes of either suggesting incompetency or
raising an insanity defense. Trial counsel stated that there was “no doubt in [his]
mind” that Appellant was competent to stand trial. Further, Appellant told the trial
court that he understood and agreed with his trial counsel’s strategy. The trial court
thoroughly questioned Appellant and his attorney and explained the consequences
of asserting a plea of no contest before it accepted Appellant’s plea.
      The MHMR records are not in the appellate record and, therefore, are not
before us.     Thus, because the record must affirmatively demonstrate the
ineffectiveness alleged by Appellant, we cannot determine whether trial counsel’s
strategic decision —not to use or offer Appellant’s MHMR records during any phase
of the proceedings—constituted deficient performance. Thompson, 9 S.W.3d at 813.
The evidence presented during the punishment phase was overwhelmingly
detrimental to Appellant. Further, the victim, Appellant’s former girlfriend, testified
                                            4
that she did not believe Appellant would adhere to any recommended mental health
treatment, that any such treatment could not cure him, and that, if allowed to go free,
he would be a danger to her or to others. The decision of Appellant’s trial counsel
not to draw further attention to Appellant’s extensive mental health records and
history was a reasonable strategy based on the circumstances, especially in light of
the State’s enhancement allegation of a prior felony conviction that had occurred
when Appellant was under the care of MHMR for mental health issues. See
Rylander, 101 S.W.3d at 110 (“[J]udicial scrutiny of counsel’s performance must be
highly deferential and . . . a reviewing court ‘must indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional
assistance[.]’” (quoting Strickland, 466 U.S. at 689)).
      Based on the record before us, we cannot conclude that trial counsel’s
performance was deficient. Accordingly, we overrule Appellant’s sole issue on
appeal.
                               IV. This Court’s Ruling
      We affirm the judgment of the trial court.




                                               W. STACY TROTTER
                                               JUSTICE


December 16, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          5